Citation Nr: 0113586	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for more than twenty years, prior 
to his retirement in February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claim for service connection for PTSD on 
direct and secondary bases.

In a statement dated in December 2000, the veteran's attorney 
referred to claims for service connection for labyrinthine 
disease and an increased rating for the veteran's service-
connected cardio arrhythmia with hypertension.  Since these 
issues were not developed or certified for appeal, they are 
referred to the RO for appropriate action.

REMAND

The veteran asserts that service connection is warranted for 
PTSD either on a direct basis or secondary to his service-
connected cardio arrhythmia with hypertension.  In this 
regard, the Board points out that the veteran's 
representative, in her December 2000 statement, referred to 
studies linking cardiovascular disease to PTSD.  However, the 
study she cited was not submitted to the Board.

During the hearing before the undersigned, the veteran 
mentioned several stressors that occurred while he was in 
service.  He described one incident in which a Thai guard had 
his throat cut.  He was not able to provide any other 
details.  He also related that an aircraft crashed on take-
off and five people were killed.  He noted that his job in 
service involved assembling bombs and putting munitions on 
planes that went from Thailand to Vietnam.  (See December 13, 
2000 hearing transcript, at pages 8-12.)  

The service medical records disclose that the veteran was 
seen in November 1987 with a two to three week history of 
dizziness and chest tightness.  It was indicated that the 
veteran was anxious.  The assessment was that the pattern was 
typical of a panic disorder.  It was further stated that his 
paroxysmal atrial tachycardia was relevant, and that he was 
probably having some brief ectopy.  He was seen in the mental 
health clinic in January 1988 and alcohol abuse and dysthymic 
disorder were diagnosed.  

VA outpatient treatment records show that the veteran was 
seen in December 1999 for complaints including difficulty 
falling and staying asleep, fatigue, loss of energy and a 
history of suicidal ideation without specific plans.  The 
veteran also described flashbacks and nightmares of people 
trying to cut his throat or being blown up by explosives.  He 
stated that his current problems had been present at various 
levels of intensity over the previous ten years.  Following 
an examination, the assessment was major depressive, 
recurrent.  The veteran was seen by a psychiatrist that same 
day and it was noted that it was his first contact with 
psychiatry.  He had been in the military for twenty years 
working with explosives.  Since leaving, he had had some 
problems with mood and a poor sleep pattern.  He had 
nightmares about explosives.  He was hypervigilant and felt 
uncomfortable around people.  The impressions were PTSD and 
depression.

The veteran's discharge certificate reflects that the 
veteran's military occupational specialty was munitions 
systems technician.  His personnel records have not been 
associated with the claims folder.  

Several decisions of the United States Court of Appeals for 
Veterans Claims (Court) have affected the adjudication of 
claims for service connection for PTSD.  It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
personnel records from service.

2.  The RO should contact the veteran and 
request a statement setting forth in as 
much detail as possible any information 
regarding the alleged aircraft crash in 
service.  He should be asked to provide 
specific details of any other claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in 
Thailand, duty assignments, and the 
names, ranks, unit of assignment and any 
other identifying information concerning 
any OTHER individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3.  Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) in an attempt to 
verify the claimed stressors.  The 
address is as follows:  USASCRUR, 7798 
Cissna Road, Springfield, Virginia  
22150.

3.  The RO must then make a specific 
finding as to whether the veteran 
"engaged in combat with the enemy" and, 
if so, the RO must then make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of events 
claimed as stressors in accordance with 
the guidance in Zarycki and Caluza.

4.  The RO must separately determine 
whether the record establishes the 
existence of any of the events claimed by 
the veteran as an alleged "stressor."  
In making this determination, the RO and 
the veteran are reminded that this is an 
adjudicatory and not a medical 
determination.  The fact that a VA 
examiner in the past accepted 
uncorroborated accounts of an event 
alleged as a "stressor" of "combat" 
generically is of no weight, since a 
determination as to whether such an event 
occurred does not involve the application 
of medical expertise.  In addressing this 
matter, the RO must also address any 
credibility matters raised by the record 
in determining whether it will concede 
the existence of any event alleged as a 
stressor.  The RO does not have to accept 
the existence of any event not shown by 
independent evidence if the veteran is 
not found to have engaged in combat with 
the enemy.  

5.  If it is determined that a stressor 
exists, then the RO should contact the 
veteran and request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for a psychiatric 
disability since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and that haven not 
already been associated with the claims 
folder.

6.  Thereafter, if a stressor has been 
found to exist, the veteran should then 
be afforded a VA psychiatric examination 
to determine whether the veteran suffers 
from any psychiatric disorder and, if so, 
its nature and etiology.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should be requested to make 
a specific determination as to whether 
any of the events conceded to have 
existed in service by the adjudicators 
would be of a quality sufficient to 
produce PTSD.  The examiner should be 
advised that only those events in service 
conceded by adjudicators may be 
considered for purposes of determining 
whether PTSD due to events in service 
exists.  If the examiner determines that 
an event of a quality sufficient to 
produce PTSD occurred in service, it 
should then be determined whether the 
veteran has PTSD due to the event.  

If there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be specified.  If a 
diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressor(s)" that caused the disorder 
and the evidence upon which he relied to 
establish the existence of the 
stressor(s).  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The examiner is also requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
veteran's current psychiatric disability, 
to include PTSD, if present, is related 
to service or was caused or aggravated by 
cardio arrhythmia with hypertension.  The 
psychiatrist should describe how the 
symptoms of PTSD affect the appellant's 
social and industrial capacity, and 
whether the condition is permanent in 
nature.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The examiner 
should assign a GAF score and a 
definition of the numerical code assigned 
in order to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  All necessary tests should be 
performed.  The entire claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

8. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


